Name: 64/160/EEC: Commission Decision of 26 February 1964 authorizing the maintenance of Annex B ter to the 'Conditions gÃ ©nÃ ©rales d'application des tarifs pour le transport des marchandises'(CGATM) of the SociÃ ©tÃ © nationale des chemins de fer franÃ §ais (SNCF) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1964-03-13

 Avis juridique important|31964D016064/160/CEE: DÃ ©cision de la Commission, du 26 fÃ ©vrier 1964, relative Ã l'autorisation de maintien de l'annexe B ter aux "Conditions gÃ ©nÃ ©rales d'application des tarifs pour le transport des marchandises" (C.G.A.T.M.) de la SociÃ ©tÃ © nationale des chemins de fer franÃ §ais (Le texte en langue franÃ §aise est le seul faisant foi) Journal officiel n ° 044 du 13/03/1964 p. 0710 - 0714 Ã ©dition spÃ ©ciale danoise: sÃ ©rie II tome IV p. 0014 Ã ©dition spÃ ©ciale anglaise: sÃ ©rie II tome IV p. 0014 ++++DECISION DE LA COMMISSION DU 26 FEVRIER 1964 RELATIVE A L'AUTORISATION DE MAINTIEN DE L'ANNEXE B TER AUX " CONDITIONS GENERALES D'APPLICATION DES TARIFS POUR LE TRANSPORT DES MARCHANDISES " ( C.G.A.T.M . ) DE LA SOCIETE NATIONALE DES CHEMINS DE FER FRANCAIS ( S.N.C.F . ) ( LE TEXTE EN LANGUE FRANCAISE EST LE SEUL FAISANT FOI ) ( 64/160/CEE ) LA COMMISSION DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE ET NOTAMMENT SON ARTICLE 80 , VU L'ANNEXE B TER AUX " CONDITIONS GENERALES D'APPLICATION DES TARIFS POUR LE TRANSPORT DES MARCHANDISES " ( C.G.A.T.M . ) DE LA S.N.C.F . DANS SON LIBELLE ACTUEL TEL QU'IL RESULTE DU TARIF DU 10 JUIN 1963 ( JOURNAL OFFICIEL DE LA REPUBLIQUE FRANCAISE N 131 DU 6 JUIN 1963 ) , VU LES AVIS EXPRIMES PAR LES GOUVERNEMENTS DES ETATS MEMBRES INTERESSES AU COURS DE LA CONSULTATION A LAQUELLE LA COMMISSION A PROCEDE LES 29 OCTOBRE ET 5 DECEMBRE 1963 , CONFORMEMENT A L'ARTICLE 80 PARAGRAPHE 2 , I CONSIDERANT QUE L'ANNEXE B TER AUX C.G.A.T.M . S'INTEGRE DANS LA REFORME TARIFAIRE MARCHANDISES DU 1ER OCTOBRE 1962 DE LA S.N.C.F . QUI A FAIT L'OBJET D'UN AVIS DE LA COMMISSION RENDU EN APPLICATION DE L'ARTICLE 2 DE LA DECISION DU CONSEIL DU 21 MARS 1962 . DANS CET AVIS , DU 24 SEPTEMBRE 1962 LA COMMISSION S'ETAIT RESERVE L'EXAMEN DETAILLE DES DIFFERENTES TARIFICATIONS ET NOTAMMENT DES CORRECTIFS , SOUS L'ANGLE DES ARTICLES 79 ET 80 DU TRAITE ; CONSIDERANT QUE L'ANNEXE B TER AUX C.G.A.T.M . PREVOIT DES DISPOSITIONS SPECIALES APPLICABLES A CERTAINES MARCHANDISES EXPEDIEES OU RECUES DANS DES GARES SITUEES DANS DES REGIONS DESIGNEES ; CONSIDERANT QUE CES DISPOSITIONS PARTICULIERES S'APPLIQUENT A CERTAINES MARCHANDISES INTERESSANT ESSENTIELLEMENT L'ECONOMIE RURALE , TELLES QUE ANIMAUX VIVANTS , PRODUITS AGRICOLES , MATERIAUX DE CONSTRUCTION , ETC . ; CONSIDERANT QUE L'ANNEXE B TER FAVORISE TOUS LES EXPEDITEURS OU DESTINATAIRES SE TROUVANT DANS LA ZONE DE DESSERTE DES GARES DE LA S.N.C.F . SITUEES DANS LES REGIONS QUI SONT DESIGNEES A CETTE ANNEXE ; CONSIDERANT QU'ACTUELLEMENT LES REDUCTIONS S'APPLIQUENT POUR LES DEPARTEMENTS SUIVANTS : AVEYRON , CANTAL , CHARENTE-MARITIME , CORREZE , COTES-DU-NORD , CREUSE , DEUX-SEVRES , FINISTERE , HAUTE-LOIRE , HAUTES-ALPES , ILE-ET-VILAINE , LOT , LOZERE , MORBIHAN , PUY-DE-DOME , TARN ET VENDEE AINSI QUE POUR CERTAINES GARES DESIGNEES DES DEPARTEMENTS DE L'ALLIER , DE L'ARDECHE , DE LA DORDOGNE , DE LA HAUTE-VIENNE ET DE LA LOIRE-ATLANTIQUE ; CONSIDERANT QUE LES ENVOIS ECHANGES ENTRE LES REGIONS INTERESSEES ET LES AUTRES PAYS BENEFICIENT DE CE TARIF ; CONSIDERANT QUE L'IMPORTANCE DES REDUCTIONS RESULTANT DE L'APPLICATION DE L'ANNEXE B TER EST , SUIVANT LA RELATION , LE PRODUIT TRANSPORTE ET LE REGIME D'ACHEMINEMENT , DE 5 , 10 OU 15 % PAR RAPPORT AU TARIF NORMALEMENT APPLICABLE DEPUIS LE 1ER OCTOBRE 1962 ; CONSIDERANT QUE CETTE REDUCTION A POUR EFFET DE FAIRE BENEFICIER , SUR CERTAINES RELATIONS DETERMINEES , LES TRANSPORTS EN CAUSE D'UN NIVEAU TARIFAIRE INFERIEUR A CELUI DE L'ANCIENNE TARIFICATION EN VIGUEUR AVANT LE 1ER OCTOBRE 1962 ET QU'IL EN VA DE MEME GLOBALEMENT POUR L'ENSEMBLE DE LA BRETAGNE ; CONSIDERANT QUE , EN CE QUI CONCERNE L'INCIDENCE DU MAINTIEN DE L'ANNEXE B TER SUR LA SITUATION ECONOMIQUE DE LA S.N.C.F . , LES TRANSPORTS EFFECTUES AUX CONDITIONS DES DISPOSITIONS DE L'ANNEXE B TER SE SONT ELEVES EN 1961 A 5.778.000 TONNES , QUE LA S.N.C.F . NE RECOIT PAS DE COMPENSATION DIRECTE SUR LES FONDS PUBLICS POUR LES PERTES DE RECETTES RESULTANT DE L'APPLICATION DE CES DISPOSITIONS ; CONSIDERANT QU'EN 1962 LE TONNAGE DES TRANSPORTS EFFECTUES AUX CONDITIONS DES DISPOSITIONS DE L'ANNEXE B TER S'EST ELEVE A 1,2 % PAR RAPPORT AU TRAFIC TOTAL DE LA S.N.C.F . ET QUE LES RECETTES INTERESSEES PAR CES TRANSPORTS ONT REPRESENTE 3,2 % PAR RAPPORT AUX RECETTES TOTALES DE LA S.N.C.F . ; CONSIDERANT QUE L'ANNEXE B TER A ETE INTRODUITE LE 1ER OCTOBRE 1962 EN MEME TEMPS QUE LA REFORME TARIFAIRE , QU'ELLE A ETE ETENDUE LE 25 OCTOBRE 1962 A LA BRETAGNE ET LE 10 JUIN 1963 AUX HUITS DEPARTEMENTS DE : AVEYRON , CANTAL , CREUSE , HAUTE-LOIRE , HAUTES-ALPES , LOZERE , PUY-DE-DOME ET TARN POUR LESQUELS L'ANCIENNE TARIFICATION ETAIT RESTEE APPLICABLE JUSQU'A CETTE DATE ; II CONSIDERANT QUE LE GOUVERNEMENT FRANCAIS A RECONNU QUE CELLES DES DISPOSITIONS DE L'ANNEXE B TER QUI ONT POUR EFFET , A PARTIR RESPECTIVEMENT DU 1ER OCTOBRE 1962 , DU 25 OCTOBRE 1962 OU DU 10 JUIN 1963 , DE RAMENER LES TARIFICATIONS A UN NIVEAU INFERIEUR A CELUI QUI ETAIT EN VIGUEUR AVANT CES DATES , PEUVENT CONSTITUER DES MESURES RELEVANT DE L'ARTICLE 80 , PARAGRAPHE 1 DU TRAITE ; QU'IL A DES LORS DEMANDE QUE LA COMMISSION AUTORISE LE MAINTIEN DE L'ANNEXE B TER , CONFORMEMENT AU PARAGRAPHE 2 DE L'ARTICLE 80 ; CONSIDERANT QUE LA TARIFICATION EN CAUSE S'APPLIQUE A DES TRANSPORTS EXECUTES A L'INTERIEUR DE LA COMMUNAUTE , DEFINITION QUI COMPREND EGALEMENT LES TRANSPORTS DANS LE TRAFIC INTERIEUR D'UN ETAT MEMBRE ; CONSIDERANT QUE L'ANNEXE B TER AUX C.G.A.T.M . DOIT ETRE CONSIDEREE COMME UNE MESURE IMPOSEE PAR L'ETAT AU SENS DE L'ARTICLE 80 PARAGRAPHE 1 , DU FAIT QU'ELLE A ETE ETABLIE PAR DES TEXTES REGLEMENTAIRES ; CONSIDERANT QUE L'ANNEXE B TER AUX C.G.A.T.M . CONSTITUE , EN FAVEUR DE L'ECONOMIE DES REGIONS CONSIDEREES , UN SOUTIEN QUI CORRESPOND A LA DIFFERENCE OBJECTIVEMENT MESURABLE ENTRE LES PRIX CONFORMES A L'ANCIENNE TARIFICATION ET CEUX RESULTANT DES DISPOSITIONS DE LA PRESENTE ANNEXE ; CONSIDERANT QUE LE SOUTIEN EST APPORTE EN FAVEUR DE CERTAINES ENTREPRISES OU INDUSTRIES PARTICULIERES , A SAVOIR LES ENTREPRISES OU INDUSTRIES DETERMINEES PAR LEUR LOCALISATION ; CONSIDERANT D'AUTRE PART QU'IL N'EST PAS ALLEGUE QUE LES DISPOSITIONS DE L'ANNEXE B TER CONSTITUENT DES TARIFS DE CONCURRENCE RELEVANT DES DISPOSITIONS DE L'ARTICLE 80 PARAGRAPHE 3 ; CONSIDERANT QU'EN CONSEQUENCE LES DISPOSITIONS DE L'ANNEXE B TER AUX C.G.A.T.M . ENTRENT DANS LE CHAMP D'APPLICATION DE L'ARTICLE 80 PARAGRAPHE 1 ; QUE DES LORS IL APPARTIENT A LA COMMISSION DE SE PRONONCER CONFORMEMENT AUX DISPOSITIONS DE L'ARTICLE 80 PARAGRAPHE 2 SUR LA DEMANDE PRESENTEE PAR LE GOUVERNEMENT FRANCAIS D'ETRE AUTORISE A MAINTENIR EN VIGUEUR L'ANNEXE B TER AUX C.G.A.T.M . ; III CONSIDERANT QU'A L'APPUI DE SA DEMANDE LE GOUVERNEMENT FRANCAIS A FAIT VALOIR ESSENTIELLEMENT LES OBSERVATIONS SUIVANTES : _ LA REFONTE DES TARIFS MARCHANDISES DU 1ER OCTOBRE 1962 DE LA S.N.C.F . VISAIT A RAPPROCHER LE PRIX DE CHAQUE PRESTATION DE TRANSPORT DE SON COUT EFFECTIF GRACE A : _ UN SYSTEME DE PONDERATION DES DISTANCES TARIFAIRES EN FONCTION DES CARACTERISTIQUES TECHNIQUES DES VOIES EMPRUNTEES ; _ L'APUREMENT DU RESEAU , DU POINT DE VUE CALCUL DES DISTANCES , DES TRANCONS SUPPRIMES OU FERMES AU TRAFIC MARCHANDISES ; _ LA SUPPRESSION DU SYSTEME D'INDEXATION DES GARES ; _ LA REFORME TARIFAIRE DOIT ETRE ETUDIEE DANS SON ENSEMBLE AVEC LES CORRECTIFS QUI EN CONSTITUENT UNE PARTIE INTEGRANTE ; _ LE SYSTEME DES DISTANCES PONDEREES INCLUS DANS LA NOUVELLE TARIFICATION APPORTE UNE CONTRIBUTION POSITIVE A L'AMENAGEMENT DU TERRITOIRE FRANCAIS , LA PLUPART DES REGIONS DISPOSANT D'UNE OU PLUSIEURS VOIES DE PENETRATION BIEN EQUIPEES OU LES TRAINS DE MARCHANDISES CIRCULENT A UN COUT MODERE , D'AUTRES ELEMENTS DES NOUVEAUX TARIFS CONCOURENT AU MEME BUT A SAVOIR L'ACCENTUATION DE LA DEGRESSIVITE DES BAREMES QUI AMELIORE SENSIBLEMENT LA SITUATION DES REGIONS PERIPHERIQUES TELLES QUE LE MIDI MEDITERRANEEN ET L'AQUITAINE POUR LE TRAFIC A LONGUE DISTANCE QUI LES CONCERNE ET LA SUPPRESSION DE L'INDEXATION DES GARES QUI REVALORISE LES LOCALITES D'IMPORTANCE SECONDAIRE SITUEES SUR LES BONNES LIGNES ; _ IL RESULTE DE L'ENQUETE PUBLIQUE ENTREPRISE QUE L'APPLICATION PURE ET SIMPLE DES NOUVEAUX TARIFS POUVAIT ENTRAINER UNE SURCHARGE EXCESSIVE POUR QUELQUES REGIONS ISOLEES OU SITUEES DANS DES MASSIFS COMPACTS DONT LA PENETRATION ET PLUS ENCORE L'IRRIGATION EN SURFACE PAR LE CHEMIN DE FER RESTENT SOUVENT TRES COUTEUSES ; CES REGIONS CONSTITUENT PRECISEMENT DES ZONES DE FAIBLE PRODUCTIVITE DONT LES ACTIVITES , LOIN DE PROGRESSER AU RYTHME NATIONAL , ONT FREQUEMMENT DE LA PEINE A SE MAINTENIR ; LES ACTIVITES LES PLUS VULNERABLES , PARTICULIEREMENT CELLES QUI SONT DISSEMINEES SUR LA SUPERFICIE DU TERRITOIRE ( CULTURES EXTENSIVES , ELEVAGE ET INDUSTRIES LEGERES , C'EST-A-DIRE LA PLUS GRANDE PART DE LA PRODUCTION DE CES REGIONS ) Y AURAIENT DONC ETE FORTEMENT EBRANLEES PAR LES HAUSSES DE TARIFS DECOULANT DU RENCHERISSEMENT DES PARCOURS A COURTE DISTANCE ET DE L'ALLONGEMENT DES DISTANCES TARIFAIRES IMPOSE AUX LIGNES AU PROFIL ACCIDENTE ; _ LA REFORME APPLIQUEE SANS CORRECTIFS AURAIT DONC DEFAVORISE LES LIGNES DONT LE TRACE ET LE PROFIL DIFFICILES ACCROISSENT LES CHARGES D'EXPLOITATION , ET EN PARTICULIER LES LIGNES DESSERVANT LES REGIONS MONTAGNEUSES , LES TRANSPORTS A COURTE DISTANCE ( EN DECA DE 200 KM ) AINSI QUE LES EXPEDITIONS DE DETAIL PAR RAPPORT AUX WAGONS COMPLETS ; _ EN L'ABSENCE DE CORRECTIFS A CARACTERE REGIONAL , L'ECONOMIE DES REGIONS LES MOINS DEVELOPPEES POUVAIT DONC ETRE EN PERIL PAR LA REFORME , PARCE QU'IL S'AGIT SOUVENT DE REGIONS ACCIDENTEES , DISPOSANT D'UN RESEAU ROUTIER GENERALEMENT INSUFFISANT ET DE CE FAIT TRIBUTAIRES DU CHEMIN DE FER , MEME POUR DES ENVOIS A COURTE DISTANCE ET DONT , DE PAR LA STRUCTURE DE LEUR APPAREIL DE PRODUCTION , UNE PARTIE IMPORTANTE DU TRAFIC EST CONSTITUEE PAR DES EXPEDITIONS DE DETAIL ; LES DESEQUILIBRES REGIONAUX RISQUAIENT DE S'INTENSIFIER DANGEREUSEMENT A LA SUITE DE LA REFORME TARIFAIRE ; _ LES CORRECTIFS REGIONAUX REPRESENTENT DES LORS LA CONTREPARTIE D'UNE REFORME DE BASE QUI RISQUAIT DE SE TRADUIRE POUR CERTAINS TRAFICS OU CERTAINES REGIONS PAR DES RESULTATS ECONOMIQUES REGRETTABLES ; _ L'ENSEMBLE DE LA REFORME A ETE DISCUTE AVEC LES AUTRES MODES DE TRANSPORT QUI N'ONT FAIT AUCUNE OBJECTION ; _ A LONG TERME , L'ORGANISATION DE SERVICES ROUTIERS DE REMPLACEMENT PLUS DENSES POURRA FACILITER LA REPRISE D'UNE ECONOMIE ADAPTEE AUX IMPERATIFS PHYSIQUES DE CES REGIONS , SANS QU'IL SOIT NECESSAIRE DE RECOURIR A DES MESURES DE SOUTIEN ; D'ICI-LA , LES REGIONS EN CAUSE NE DEVRAIENT CEPENDANT PAS SUBIR UNE PERTE DE SUBSTANCE IRREPARABLE ; UN TEL DANGER EST D'AUTANT PLUS REEL QUE LA REFORME TARIFAIRE INTERVIENT AU MOMENT PRECIS OU LA MISE EN CONTACT DES ECONOMIES DES PAYS MEMBRES DU MARCHE COMMUN DEVIENT UNE REALITE RISQUANT DE FAVORISER LA CONCENTRATION DES ACTIVITES AUTOUR D'UN NOYAU INDUSTRIEL CENTRAL , DOTE D'AVANTAGES GEOGRAPHIQUES , TECHNIQUES ET HUMAINS INCONTESTABLES ; _ LE GOUVERNEMENT FRANCAIS A EN CONSEQUENCE MIS EN VIGUEUR DES ABATTEMENTS DE 10 OU 15 % APPELES " CORRECTIFS REGIONAUX " EN FAVEUR DE CERTAINES CATEGORIES D'EXPEDITIONS OU D'ARRIVAGES , EN PROVENANCE OU A DESTINATION DE QUELQUES REGIONS SOIGNEUSEMENT DELIMITEES ; _ LES MARCHANDISES BENEFICIANT DE CES CORRECTIFS SONT DEFINIES EN FONCTION DES PROBLEMES DE CHACUNE DES REGIONS EN CAUSE ; IL S'AGIT PRINCIPALEMENT DE PRODUITS EN PROVENANCE OU A DESTINATION DE L'AGRICULTURE ET DE L'INDUSTRIE ALIMENTAIRE ; _ LE CHOIX DES ZONES AUXQUELLES A ETE ACCORDE CE SOUTIEN TARIFAIRE RESULTE D'UNE ETUDE TRES POUSSEE BASEE SUR L'INCIDENCE DE LA REFORME SUR LES DIFFERENTES LIGNES OU REGIONS INTERESSEES ET SE REFERE AUX CRITERES GENERAUX DE LA POLITIQUE REGIONALE FRANCAISE , LES REDUCTIONS GENERALES DE TARIFS ETANT RESERVEES AUX REGIONS AUXQUELLES L'APPLICATION DE LA REFORME AURAIT CAUSE UN PREJUDICE QU'ON NE POUVAIT REPARER PAR D'AUTRES VOIES ; _ ONT AINSI ETE RETENUES LES REGIONS REUNISSANT LES TROIS FACTEURS CARACTERISTIQUES SUIVANTS : 1 ) CONDITIONS GEOGRAPHIQUES DEFAVORABLES SOIT EN RAISON D'UNE SITUATION EXCENTRIQUE PAR RAPPORT AUX CENTRES DYNAMIQUES DE L'ECONOMIE NATIONALE ET AUX POLES DE DEVELOPPEMENT DE LA COMMUNAUTE ( BRETAGNE ET REBORD SUD DU MASSIF CENTRAL ) , SOIT EN RAISON D'UN ISOLEMENT CARACTERISE DE LA REGION DONT LES CENTRES NERVEUX SONT COUPES DES ZONES RICHES PAR UN MASSIF COMPACT INSUFFISAMMENT MIS EN VALEUR ( AUVERGNE , LIMOUSIN , ET CERTAINES VALLEES ALPINES ) ; 2 ) VOIES DE COMMUNICATION DEFICIENTES ( BRETAGNE INTERIEURE , MASSIF CENTRAL ET CERTAINES ZONES RURALES DU CENTRE-OUEST ) ; 3 ) ACTIVITE TRES DISSEMINEE CORRESPONDANT GENERALEMENT A UNE PREPONDERANCE MASSIVE DES ACTIVITES AGRICOLES . POUR TREIZE DES DEPARTEMENTS FAISANT L'OBJET DE CORRECTIFS REGIONAUX LES EMPLOIS AGRICOLES REPRESENTENT PLUS DE 50 % DU TOTAL DE LA POPULATION ACTIVE . A L'EXCEPTION DE LA REGION CENTRE-OUEST , TOUTES LES ZONES RETENUES ONT VU LEUR POPULATION DIMINUER DE 1936 A 1962 ALORS QUE LA POPULATION FRANCAISE AUGMENTAIT DE 10 % . PAR AILLEURS , ALORS QUE DE 1955-56 A 1958 LE REVENU REEL DES FRANCAIS PROGRESSAIT DE 10 % , L'ALSACE , LA BRETAGNE , LE LIMOUSIN , L'AUVERGNE ET LE POITOU-CHARENTES ACCUSAIENT UN TAUX INFERIEUR A 8 % . IV CONSIDERANT QU'EN PROCEDANT A L'EXAMEN PREVU A L'ARTICLE 80 PARAGRAPHE 2 , DE L'ANNEXE B TER AUX " CONDITIONS GENERALES D'APPLICATION DES TARIFS POUR LE TRANSPORT DES MARCHANDISES " ( C.G.A.T.M . ) DE LA S.N.C.F . , LA COMMISSION DOIT TENIR COMPTE TANT DES CONSIDERANTS EXPRESSEMENT ENONCES DANS CETTE DISPOSITION , QUE DES OBJECTIFS GENERAUX DEFINIS AUX ARTICLES 2 ET 3 DU TRAITE ET ECLAIRES PAR LE PREAMBULE DE CE DERNIER ; QU'IL RESULTE DE CES TEXTES QUE LE DEVELOPPEMENT HARMONIEUX DES ACTIVITES ECONOMIQUES DOIT ETRE PROMU DANS L'ENSEMBLE DE LA COMMUNAUTE PAR LA REDUCTION DE L'ECART ENTRE LES DIFFERENTES REGIONS ET DU RETARD DES MOINS FAVORISEES DONT LES REGIONS INTERESSEES FONT PARTIE ; QU'AUX TERMES DE L'ARTICLE 80 PARAGRAPHE 2 , LA COMMISSION A LE DEVOIR DE TENIR COMPTE EN PARTICULIER DES EXIGENCES D'UNE POLITIQUE ECONOMIQUE REGIONALE APPROPRIEE ET DES BESOINS DES REGIONS SOUS-DEVELOPPEES ; CONSIDERANT QU'IL RESULTE DE L'INSTRUCTION QUE LES DISPOSITIONS DE L'ANNEXE B TER AUX C.G.A.T.M . FAVORISENT DES REGIONS SOUS-DEVELOPPEES DE LA COMMUNAUTE DONT LA POLITIQUE REGIONALE FRANCAISE A POUR OBJET DE STIMULER L'ACTIVITE ; CONSIDERANT QUE LE BESOIN DE DEVELOPPEMENT DE CES REGIONS EST MIS EN EVIDENCE : _ POUR LA BRETAGNE , PAR LE FAIT DE SA SITUATION EXCENTRIQUE , DE SA SOUS-INDUSTRIALISATION ET DU SURPEUPLEMENT RURAL . LE SECTEUR PRIMAIRE Y OCCUPE PLUS DE LA MOITIE DE LA POPULATION RURALE DONT LA DENSITE ATTEINT UN NIVEAU DE 10 % PLUS ELEVE QUE CELLE DES TERRES RICHES DE PICARDIE POUR UN MASSIF DEPOURVU DE TERRAINS SEDIMENTAIRES . LE RETARD INDUSTRIEL DE CETTE REGION EST NOTABLE . LA CONSOMMATION D'ELECTRICITE INDUSTRIELLE PAR HABITANT EST RESTEE EN 1959 INFERIEURE AU CINQUIEME DE LA MOYENNE NATIONALE . DE 1946 A 1962 L'EMIGRATION NETTE SE MONTE A PLUS DE 220.000 PERSONNES ET ATTEINT ENCORE ACTUELLEMENT 10.000 DEPARTS PAR AN ; _ POUR LE LITTORAL CENTRE-OUEST ( DEPARTEMENTS DE LA VENDEE , DES DEUX-SEVRES ET DE LA CHARENTE-MARITIME ) DU FAIT DE SES CARACTERES ECONOMIQUES TRES PROCHES DE CEUX DE LA BRETAGNE AVEC UNE FORTE DENSITE RURALE ET UNE QUASI INEXISTENCE D'INDUSTRIE MODERNE . LES DISPONIBILITES EN MAIN-D'OEUVRE NON AGRICOLE PREVUE PAR LE COMMISSARIAT AU PLAN DE 1961 A 1966 ATTEIGNENT EN VENDEE ET DEUX-SEVRES LE MEME NIVEAU CRITIQUE QU'EN BRETAGNE , A PEINE PLUS DE 14 % DE LA POPULATION ACTIVE . LE TAUX D'URBANISATION EST LE PLUS FAIBLE DE FRANCE ; LA GEOGRAPHIE DE CETTE REGION DONT 10 % SONT OCCUPES PAR DES MARAIS IMPOSE DES SERVITUDES POUR L'AMENAGEMENT DES SURFACES UTILES COMME POUR LES RELATIONS AVEC LES AUTRES PROVINCES DU FAIT DE L'ELOIGNEMENT , DES MAUVAISES DESSERTES VERS L'EST ET DE L'OBLIGATION DE CONTOURNER LE MASSIF CENTRAL POUR COMMUNIQUER AVEC LES CENTRES DYNAMIQUES DU SUD-EST ; _ POUR LE MASSIF CENTRAL , LA REGION SITUEE LE LONG DE SA BORDURE MERIDIONALE ET QUELQUES CANTONS DE LA DORDOGNE ET DE L'ARDECHE , EN RAISON DU SOUS-PEUPLEMENT RESULTANT D'UNE EMIGRATION INTENSE ET CONTINUE . CERTAINS DEPARTEMENTS ONT PERDU LA MOITIE DE LEUR POPULATION DEPUIS 1851 . AU SUD ET A L'OUEST LA DENSITE RURALE EST FREQUEMMENT INFERIEURE A 20 HABITANTS AU KILOMETRE CARRE . L'EXPANSION INDUSTRIELLE Y EST LENTE ET L'AGRICULTURE TRADITIONNELLE S'EFFECTUE SUR DES SOLS LE PLUS SOUVENT ACIDES DONT LES POTENTIALITES SONT CEPENDANT LOIN D'ETRE UTILISEES . LE REVENU AGRICOLE PAR PAYSAN EST L'UN DES PLUS FAIBLES DE FRANCE , EN RAISON DE L'ARCHAISME DES STRUCTURES AGRAIRES ET DES TECHNIQUES AGRICOLES . LA CAUSSE ET LE PLATEAU DE MILLEVACHES FORMENT LES REGIONS LES PLUS DESHERITEES . SI LA POPULATION ACTIVE DU LIMOUSIN RESTE AGRICOLE A PLUS DE 50 % , L'AUVERGNE ET LE REBORD MERIDIONAL DU MASSIF CENTRAL PRESENTENT UNE SERIE D'ILOTS INDUSTRIELS EPARPILLES DANS DES BASSINS TRES FRAGMENTES . LA CRISE DES HOUILLERES MET EN DIFFICULTE LES PETITS BASSINS INDUSTRIELS DE DECAZEVILLE , CARMAUX , BRASSAC ET SAINT-ELOY . LES GRANDES ENTREPRISES SONT RARES . LES INDUSTRIES SPECIALISEES DOIVENT VENDRE SUR LES MARCHES LES PLUS ELOIGNES D'OU NECESSITE DE RESOUDRE AU PLUS VITE LE PROBLEME DES COMMUNICATIONS . _ LES VALLEES DES ALPES , PAR LE FAIT QU'IL Y SUBSISTE QUELQUES ZONES MAL DESSERVIES OU LE CHEMIN DE FER CONSERVE UN ROLE DECISIF ET QUE DANS LES HAUTES-ALPES L'AGRICULTURE EST PEU PRODUCTIVE DANS LES VALLEES ISOLEES . CONSIDERANT QU'EU EGARD AUX SITUATIONS PARTICULIERES DE CES REGIONS , UNE POLITIQUE SPECIFIQUE DE DEVELOPPEMENT EN LEUR FAVEUR SEMBLE CONFORME AUX OBJECTIFS DU TRAITE ; QU'IL EST EGALEMENT DANS L'INTERET DE LA COMMUNAUTE QUE L'ECART ECONOMIQUE ET SOCIAL ENTRE LES REGIONS A FORTE CONCENTRATION ET LES REGIONS MOINS DEVELOPPEES DE LA FRANCE SOIT REDUIT DE FACON APPRECIABLE PAR DES MESURES D'ENCOURAGEMENT DU GOUVERNEMENT FRANCAIS ; CONSIDERANT QUE , DANS CES CONDITIONS , LES DISPOSITIONS DE L'ANNEXE B TER AUX C.G.A.T.M . ET NOTAMMENT CELLES QUI ONT POUR EFFET DE FAIRE BENEFICIER CERTAINS TRANSPORTS D'UNE REDUCTION ALLANT JUSQU'A 15 % ( BRETAGNE , HAUTES-ALPES , LITTORAL ATLANTIQUE , CENTRE ET MIDI-PYRENEES ) APPARAISSENT COMME DES MESURES ACTUELLEMENT NECESSAIRES ET OPPORTUNES DANS LE CADRE DE LA POLITIQUE REGIONALE DE DEVELOPPEMENT EN FAVEUR DE LA BRETAGNE , DU MASSIF CENTRAL , DU LITTORAL CENTRE-OUEST ET DE CERTAINES VALLEES DES ALPES ET DU JURA ; QUE LES PRODUITS QUI PEUVENT ETRE TRANSPORTES AUX CONDITIONS DE L'ANNEXE B TER AUX C.G.A.T.M . REPRESENTENT DES MATIERES INDISPENSABLES ET QUE LEUR UTILISATION EST LARGEMENT REPANDUE DANS TOUTES LES BRANCHES DE L'INDUSTRIE ET DE L'AGRICULTURE DE CES REGIONS ; CONSIDERANT QU'IL N'EST PAS ETABLI QUE LES DISPOSITIONS DE L'ANNEXE B TER AUX C.G.A.T.M . COMPORTENT , SUR LA POSITION CONCURRENTIELLE DES PRODUITS FAVORISES , DES EFFETS QUI NE SERAIENT PAS JUSTIFIES PAR LES BESOINS DES REGIONS SOUS-DEVELOPPEES DONT IL S'AGIT ; QUE L'EXAMEN EFFECTUE N'A PAS REVELE QUE CE TARIF AIT DES EFFETS DEFAVORABLES SUR LA CONCURRENCE ENTRE LES MODES DE TRANSPORT ; CONSIDERANT QUE POUR TOUS CES MOTIFS , LE MAINTIEN EN VIGUEUR DES DISPOSITIONS DE L'ANNEXE B TER AUX C.G.A.T.M . PEUT ETRE AUTORISE ; QU'EN OCTROYANT UNE AUTORISATION POUR UNE DUREE INDETERMINEE , LA COMMISSION CONSERVE LE POUVOIR DE MODIFIER OU DE RAPPORTER CETTE AUTORISATION SI ELLE CONSTATE , D'OFFICE OU A LA DEMANDE D'UN ETAT MEMBRE , QUE CELLE-CI A CESSE D'ETRE JUSTIFIEE , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER L'APPLICATION DES DISPOSITIONS DE L'ANNEXE B TER AUX CONDITIONS GENERALES D'APPLICATION DES TARIFS POUR LE TRANSPORT DES MARCHANDISES DE LA S.N.C.F . , TELLES QU'ELLES ETAIENT APPLIQUEES LE 5 DECEMBRE 1963 , COMPTE TENU DES MODIFICATIONS INTERVENUES DEPUIS LEUR MISE EN VIGUEUR , EST AUTORISEE A PARTIR DU 1ER OCTOBRE 1962 . ARTICLE 2 LA PRESENTE DECISION PEUT ETRE MODIFIEE OU REVOQUEE SI LA COMMISSION CONSTATE D'OFFICE OU A LA DEMANDE D'UN ETAT MEMBRE QU'ELLE A CESSE D'ETRE JUSTIFIEE . ARTICLE 3 LA PRESENTE DECISION EST DESTINEE A LA REPUBLIQUE FRANCAISE . FAIT A BRUXELLES , LE 26 FEVRIER 1964 . PAR LA COMMISSION LE PRESIDENT WALTER HALLSTEIN